i
                                                                                                 ORIGINAL
                                                           States Attorney

    Before :             THE HONORABLE ROBERT W. LEHRBURG ER
                         United States Magistrate Judge
                         Southern District of New York

                                  -   -   -   -    -   -   -   -   -   -   -   X


     UNITED STATES OF AMERICA
                                                                                   19 Mag .
                     - v. -
                                                                                   RULE 5 ( c) ( 3)
     IDRISSA DIALLO ,                                                              AFFIDAVIT

                                              Defendant .
     -   -   -   -   -    -   -   -   -   -    -   -   -   -   -   -   -   -   X


    SOUTHERN DISTRICT OF NEW YORK , ss :

              GEORGE M. WHALEN , being duly sworn , deposes and says
    that he is a Task Force Officer with Homeland Security
    Investigations , Department of Homeland Security , and charges as
    follows :

                 On or about November 7 , 2019 , the United States
    District Court for the Northern District of Georgia issued a
    warrant for the arrest (the " Arrest Warrant " ) of " Idrissa
    Dia l lo , a/k/a Jery Chester , a/k/a Dougann Winston , a/k/a Bradley
    Dilling ," in connection with an Indictment charging him with
    violations of Title 18 , United States Code , Sections 1029 (b) (2) ,
    1029 (a) (2) and 2 , and 1028A and 2 (access device fraud ,
    conspiracy to commit the same , and aggravated identity theft) .
    The case number in the Northern District of Georgia is 19 Cr .
    444 . Copies of the Arrest Warrant and the Indictment are
    attached hereto as Exhibit A and incorporated by reference
    herein.

            I believe that IDRISSA DIALLO , the defendant , who was
    arrested by the Westchester County Police Department in the
    Southern District of New York on November 25 , 2019 , i s the same
    individual as the " Idrissa Diallo , a/k/a Jery Chester , a/k/a
    Dougann Winston , a/k/a Bradley Dilling " who is wanted in the
    Northern District of Georgia.
;




               The bases of my knowledge and for the foregoing charge
    are , in part , as follows :

               1.   I am a Task Force Officer with Homeland Security
    Investigations in the Department of Homeland Security. I have
    been directly involved in determining whether IDR I SSA DIALLO ,
    the defendant , is the same individual as the " Idrissa Di allo ,
    a/k/a Jery Chester , a/k/a Dougann Winston , a/k/a Bradley
    Dilling " named in the November 7 , 2019 , Arrest Warrant from the
    United States District Court for the Northern District of
    Georgia . Because this Affidavit is submitted for the limited
    purpose of establishing the identity of the defendant , I have
    not included in this Affidavit each and every fact that I have
    learned . Where I report statements made by others , those
    statements are described in substance and in part , unless
    otherwise noted .

              2.   Based on my involvement i n this investigation , I
    have learned that :

                    a.   On or about November 7 , 2019 , the United
    States District Court for the Northern District of Georgia
    issued a warrant for the arrest of " Idrissa Diallo , a/k/a Jery
    Chester , a/k/a Dougann Winston , a/k/a Bradley Dilling ."

                    b.   The warrant was issued in connection with an
    Indictment assigned criminal case number 19 Cr . 444.     That
    Indictment , issued on November 6 , 2019 , charged " Idrissa Diallo ,
    a/k/a Jery Chester , a/k/a Dougann Winston , a/k/a Bradley
    Dilling " with access device fraud , conspiracy to commit the
    same , and aggravated identity theft , in violation of Title 18 ,
    United States Code , Sections 1029(b) (2) , 1029(a) (2) and 2 , and
    1028A and 2 .

                3.   Based on my personal involvement in this
    investigation , I am aware that at approx i mately 2 : 00 p . m. on
    November 25 , 2019 , IDRISSA DIALLO , the defendant , was stopped in
    the Southern District of New York by a police officer (" Officer -
    1 " ) of the Westchester County Police Department for committing a
    traffic violation . Officer - 1 asked DIALLO for his driver ' s
    license , which DI ALLO provided . The photograph on the license
    matched DIALLO ' s appearance . When Officer-1 checked DIALLO ' s
    license in a law enforcement database , Officer - 1 learned about
    the Arrest Warrant from the Northern District of Georgia for
    " Idrissa Diallo , a/k/a Jery Chester , a/k/a Dougann Winston ,
    a/k/a £radlgy Dilling ." In addit i on, DI ALLO , the defendant ,

                                      2
stated that his name was " Idrissa Diallo ." Officer - 1 proceeded
to arrest DIALLO on the basis of the Arrest Warrant .

           4.   On the evening of November 25 , 2019 , the
Westchester Police Department transferred custody of IDRISSA
DIALLO , the defendant , to me . I compared the appearance of
DIALLO to photographs of the " Idrissa Diallo , a/k/a Jery
Chester , a/k/a Dougann Winston , a/k/a Bradley Dilling " wanted by
Northern District of Georgia . These photographs were provided
by the investigative team responsible for bringing the
prosecution against " Idrissa Diallo , a/k/a Jery Chester , a/k/a
Dougann Winston , a/k/a Bradley Dilling ." Based on my training
and experience , DIALLO , the defendant , appears to be the same
"Idrissa Diallo , a/k/a Jery Chester , a/k/a Dougann Winston ,
a/k/a Bradley Dilling " wanted by the Northern District of
Georgia.

     WHEREFORE , deponent respectfully requests that IDRISSA
DIALLO , the defendant , be imprisoned or bailed as the case may
be .




                          Homeland Security Investigations ,
                          Department of Homeland Security


Sworn to before me this
26th day of November , 2019.
  ~
THE HONORABLE ROBERT W. LEHRBURGER
United States Magistrate Judge
Southern District of New York




                                 3
EXHIBIT A




    4
                                                                                                                    \ \ o\7lp7l;,
                                     UNITED STATES DISTRICT COURT
                                    NORTHERN DISTRICT OF GEORGIA


         UNITED STA TES OF AMER.I CA,                                                    WARRANT FOR ARREST
             VS.

         IDRIS SA DIALLO a/k/a JER Y CHESTER,                                            CASE NO. I: 19-CR-444
         a/k/a DOUGANN WINSTON. a/k/a BRADLEY DILLING                                      UNDER SEAL
         Agent to Arrest

To:     The United States Marshal
        and any Authorized United States Officer


       YOU ARE HEREBY COMMANDED to arrest IDRISSA DIALLO a/k/a JERY CHESTER, a/k/a
DOUGAI\TN WfNSTON , a/k/a BRADLEY DILLING and bring him or her forthwith to the nearest
magistrate to answer a(n)

l.'8i lndicuncnt   0 lnfonna1i on    0 Compl a int   0 O rder ofCo un         O Vio lation Notice           O Probation V io lati on Petition

Charging him or her with (brief description of offense): Conspiracy to Commit Access Device Fraud; Access
Device Fraud; Aggravated Identity Theft;
in violation of Title 18, United States Code, Section(s) l029(a) and 1029(A}(a)(l)


                                                                    Clerk. U.S. District Court
                                                                    Title of Iss uing 0tliccr


                                                                    November 7. 20 l 9 at Atlanta. Geornia
                                                                    Dote nnd Location




Bail Fixed at $ _ __ _ _ _ _ _ __                                       By: _ _ __ _ _ _ _ _ _ _ _ __
                                                                                    Nwnc of Judicial Ofliccr




                                                        RETURN

This warrant was received and executed with the arrest of the above-named defendant at:



Date Received:
                                                                        Nrunc and Ti1k of Arresting Ofliccr



Date of Arrest:
                                                                        Sig.11nt11rc of Arresting Officer
      Case 1:19-cr-00444-UNA *SEALED* Document 1 Filed 11/06/19 Page 1 of 7
                                                                                    J...
                                                                                 ' f L.
                                                                                 :,,. IJ
                                                                                ~ },          ~'tL)Qjl
                                                                                              u.~D Op;:,A,
onlGINAL
                                                                            f' '
                                                                            .
                                                                                          Nov . ·C.'-'-'YCQ
                                                                                                     'l,,q,,,q v11
                                                                        l)J-'1111,              '6 :
                    IN THE UNITED STATES DISTRICT COURT ~- ~s I\.'. l-t-11r.s <Ol.9
                   FOR THE NORTHERN DISTRICT OF GEORGIA~ Iv, Cter4-
                             ATLANTA DIVISION                             De/J"1yc,
                                                                                                         ,el,f



  UNITED STATES OF AMERICA

         V.                                      Criminal Indictment
  IDRISSA DIALLO,
         11            1
                                                 No.   1: 19- CR-4-4,~
  A/K/ A JERY CHESTER/ .
                     1
  "DOUGANN WINSTON/ AND
                                                UNDER SEAL
  "BRADLEY DILLING"

  Redacted




  THE GRAND JURY CHARGES THAT:

                                       Count One
                     (Conspiracy to Commit Access Device Fraud)
     1. Beginning on a date unknown, but from in or about July 2018 through at
  least on or about December 1, 20181 in the Northern District of Georgia, the
  defendants1 IDRISSA DIALLO1 a/k/ a "Jery Chester/' "Dougann Winston/' and
  ''Bradley Dilling," Redacted

              did knowingly and willfully combine1 conspire1 confederate1 agree1
  and have a tacit understanding with others known and unknown to the Grand
  Jury to knowingly and with intent to defraud traffic in and use unauthorized
  access devices during any one-year period1 and by such conduct obtain things of
  value aggregating at least $11 000 during that period1 affecting interstate
  comm~;i;c;:~ thereby, in violation of Title 18, United States Code
                                                                   1   Section 1029(a)(2).
     Case 1:19-cr-00444-UNA *SEALED* Document 1 Filed 11/06/19 Page 2 of 7




                                        Background
    2. Sam's Oub operates various retail stores and sells goods to customers.
    3. Sam's Club issues memberships to individuals and companies seeking to
 purchase goods at its retail stores,
    4. Individuals who are authorized to purchase goods from Sam's Club under

 a membership are issued a membership card that bears the individual's
 photograph.
    5. The membership card must be presented in order to make a purchase of
. goods at Sam's Club stores.
                                 Manner and Means
    6. Defendants DIALLO Redacted          , and others known and unknown to the
 Grand Jury, obtained Sam's Club memberships and cards in their names and
 aliases. In some instances, false and fraudulent tobacco licenses wel'.e provided to
 Sam's Club when the memberships were op.ened.
    7. Defendants DIALLO Redacted          purchased large quantities of cigarettes
· at Sam's Club Stores located in the Northern District of Georgia using credit
 cards.
    8. These credit cards were issued by financial institutions, including ,
 Synchrony Financial Bank. The cards were stolen, .a nd the purchases at Sam's
 Club were not authorized by the rightful account holder.
    9. At times during the conspiracy, Defendants DIALLO Redacted          accessed
 and used the same.Sam's Club membership.



                                            2
    Case 1:19-cr-00444-UNA *SEALED* Document 1 Filed 11/06/19 Page 3 of 7




                                     Overt Acts
   10. From in or about July 2018, through at least on or about December 1, 2018,

in furtherance of the conspiracy, and to effect the objects and purposes thereof,
Defendants DIALLO Redacted         :, in the Northern District of Georgia, used stolen
credit cards to make dozens of purchases of cigarettes from Sam's Club Stores,
totaling at least $500,000.
   11. The Grand Jury incorporates by reference as overt acts the acts charged in
Counts Two _through Twenty-Five of this Indictment.
   All in violation of Title 181 United States Code, Section 1029(b)(2).

                              Counts Two through Seven
                                (Access Device Fraud)
   12.. From in or about July 2018, and continuing through in or about October

2018, in the Northern District of Georgia, the defendant, IDRISSA DIALLO,

a/k/ a "Jery Chester/' "Dougann Winston," and "Bradley Dilling/' aided and
abetted by others known and unknown to the Grand Jury, did knowingly and
with intent to defraud traffic in and use ai1 unauthorized access device, that is,
the credit cards listed below, issued to the individuals listed below, and by such
conduct did obtain things of value aggregating at least $1,000 for each such card
during a one-year period, affecting interstate commerce thereby:


COUNT         CREDIT CARD            FINANCIAL                        INDIVIDUAL
                NUMBER              INSTITUTION
   2       xxxx xxxx XXXX 6191 Synchrony Financial Bank                    N.H.
   3       xxxx xxxx xxxx 0604 Synchrony Financial Bank                    T.M.
   4       XXXX xxxx xxxx 8014' Synchrony Financial Bank                   H.L.

                                          3
    Case 1:19-cr-00444-UNA *SEALED* Document 1 Filed 11/06/19 Page 4 of 7




    5       XXXX xxxx XXXX 8316          Synchrony Financial Bank          J.P.
    6       xxxx xxxx xxxx 7784          Synchrony Financial Bank          R.K.
    7       XXXX xxxx XXXX 5343          Synchrony Financial Bank          Z.B.
All in violation of Title 18, United States Code, Section 1029(a)(2) and Section 2.

                          Counts Eight through Thirteen
                              (Aggravated Identity Theft)
   13. From in or about July 2018, and continuing through in or about October
2018, in the Northern District of Georgia, the defendant, IDRISSA DIALLO,
a/k/ a "Jery Chester," "Dougann Winston/ and "Bradley Dilling," aided and
abetted by others known and unknown to the Grand Jury, did knowingly
possess and use, without lawful authority, a means of identification of another
person, that person being identified below, during and in relation to committing
the felony violation identified below:


  COUNT             PERSON                       FELONY VIOLATION
        8             N.H.            Access Device Fraud as alleged in
                                      Count 2 of this Indictment
        9             T.M.            Access Device Fraud as alleged in
                                      Count 3 of this Indictment
     10               H.L.            Access Device Fraud as alleged in
                                      Count 4 of this Indictment
     11                J.P.           Access Device Fraud as alleged in
                                      Count 5 of this Indictment
     12               R.K.            Access Device Fraud as alleged in
                                      Count 6 of this Indictment
     13                Z.B.           Access Device Fraud as alleged in
                                      Count 7 of this Indictment
All in violation of Title 18, United States Code, Section 1028A(a)(l) and Section 2.



                                          4
 Case 1:19-cr-00444-UNA *SEALED* Document 1 Filed 11/06/19 Page 5 of 7




                  Counts Fourteen through Nineteen
                         (Access Device Fraud)
Redacted




                 Counts Twenty through Twenty-Five
                      (Aggravated Identity Theft)
Redacted




                                  5
        Case 1:19-cr-00444-UNA *SEALED* Document 1 Filed 11/06/19 Page 6 of 7




 Redacted




1---




                                        Forfeiture

       16. Upon conviction of one or more of the offenses alleged in Counts One
 through Seven and Fourteen through Nineteen of this Indictment, the
 defendants, IDRISSA DIALLO,· a/k/a "Jery Chester," "Dougann Winston," and
 "Bradley Dilling," Redacted

              shall forfeit to the United States, pursuant to Title 18, United States
 Code, Section 982(a)(2)(B), any property constituting or derived from proceeds
 obtained directly or indirectly as a result of said violations and pursuant to Title
 18, United States Code, Section 1029(c), any personal property used or intended
 to be used to commit said violations.


                                             6
    Case 1:19-cr-00444-UNA *SEALED* Document 1 Filed 11/06/19 Page 7 of 7




   17. If any of the above-described forfeitable property1 as a result of any act or
omission of a defendant:
      (a) cannot be located upon the exercise of due diligence;
      (b) has been transferred or sold to1 or deposited with1 a third party;
      (c) has been placed beyond the jurisdiction of the Court;
      (d) has been substantially diminished in value; or
      (e) has been commingled with other property which cannot be divided
      without difficult;
the United States intends to seek forfeiture of any other property of said
defendants up to the value of the forfeitable property I pursuant to Title 21 1
United States Code, Section 853(p); as incorporated by Title 18, United States
Code, Section 1029(d) and Title 28 United States Code Section 2461(c).
                                   1                     1




BYUNG   J. PAK
 (n~ited
     StateCD---
KELLY K     ONNORS
 Assistan United States Attorney
Georgia Bar No. 504787
 600 U.S. Courthouse
75 Ted Turner Drive SW Atlanta, GA 30303
404-581-6000;Fax:404-581-6181




                                          7
